                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JOSHUA ALLEN BOLEN,                                 )
                                                    )
                             Petitioner,            )
                                                    )
                      v.                            )      1:18CV513
                                                    )
SECRETARY OF PUBLIC SAFETY,                         )
                                                    )
                             Respondent.            )

                                            ORDER

       On May 2, 2019, the United States Magistrate Judge’s Recommendation was filed and

notice was served on the parties pursuant to 28 U.S.C. § 636. Plaintiff filed objections, (ECF

No. 20), within the time limit prescribed by Section 636. The Court has reviewed Plaintiff’s

objections de novo and finds that they do not change the substance of the United States

Magistrate Judge’s Recommendation, (ECF No. 18), which is affirmed and adopted.

       IT IS HEREBY ORDERED that Respondent’s Motion for Summary Judgment, (ECF

No. 8), is GRANTED, the Petition for Writ of Habeas Corpus, (ECF No. 1), is DENIED,

and this action is DISMISSED, and that, finding no substantial issue for appeal concerning

the denial of a constitutional right affecting the conviction, nor a debatable procedural ruling,

a certificate of appealability is DENIED.

       This, the 18th day of June 2019.


                                            /s/ Loretta C. Biggs
                                            United States District Judge
